UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM11-K x Annual Report Pursuant To Section15(d)of The Securities Exchange Act of 1934 For the fiscal year ended December31, 2009 OR o Transition Report Pursuant To Section15(d)of The Securities Exchange Act of 1934 For the transition period fromto Commission File Number 001-07935 A. Full title of the plan and address of the plan, if different from that of the issuer named below: INTERNATIONAL RECTIFIER CORPORATION RETIREMENT SAVINGS PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: INTERNATIONAL RECTIFIER CORPORATION 101 N.SEPULVEDA BLVD. EL SEGUNDO, CALIFORNIA 90245 SIGNATURES The Plan, pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. INTERNATIONAL RECTIFIER CORPORATION RETIREMENT SAVINGS PLAN By: INTERNATIONAL RECTIFIER CORPORATION, plan administrator June18, 2010 /s/ ILAN DASKAL Ilan Daskal Chief Financial Officer International Rectifier Corporation Retirement Savings Plan Index Page Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits December31, 2009 and 2008 2 Statement of Changes in Net Assets Available for Benefits Year Ended December31, 2009 3 Notes to Financial Statements 4-12 Supplemental Schedules Schedule H, line 4i- Schedule of Assets (Held at End of Year) December31, 2009 14 Schedule H, line 4a- Schedule of Delinquent Participant Contributions, Year Ended December31, 2009 15 ExhibitIndex 16 Note: All other schedules have been omitted since the information is either disclosed elsewhere in the financial statements or not required by 29 CFR2520.103-10 of the Department of Labor Rulesand Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. Table of Contents Report of Independent Registered Public Accounting Firm We have audited the accompanying statements of net assets available for benefits of International Rectifier Corporation Retirement Savings Plan as of December31, 2009 and 2008, and the related statement of changes in net assets available for benefits for the year ended December 31, 2009. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Plan’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December31, 2009 and 2008, and the changes in its net assets available for benefits for the year ended December 31, 2009, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental schedules of assets (held at end of year) as of December31, 2009, and delinquent participant contributions for the year then ended, are presented for purposes of additional analysis and are not a required part of the financial statements but are supplementary information required by the Department of Labor’s Rulesand Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. These supplemental schedules are the responsibility of the Plan’s management. The supplemental schedules have been subjected to the auditing procedures applied in our audits of the financial statements and, in our opinion, are fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ Ernst& Young LLP Los Angeles, California June18, 2010 1 Table of Contents International Rectifier Corporation Retirement Savings Plan Statements of Net Assets Available for Benefits December 31, 2009 and 2008 Assets Investments at fair value $ $ Non-interest bearing cash — Accrued income — Net assets reflecting investments at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) Net assets available for benefits $ $ 2 Table of Contents International Rectifier Corporation Retirement Savings Plan Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2009 Additions (deductions) Investment income Interest and dividend income $ Interest on participant loans Net appreciation in the fair value of investments Total investment income Contributions Employee Employer Total contributions Benefits paid to participants ) Administrative fees ) Net increase in net assets Net assets available for benefits Beginning of year End of year $ 3 Table of Contents International Rectifier Corporation Retirement Savings Plan Notes to Financial Statements December 31, 2009 and 2008 1.Description of the Plan The following description of the International Rectifier Corporation Retirement Savings Plan (the “Plan”) provides only general information. Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. General International Rectifier Corporation (the “Company” or “Plan Sponsor”) established the Plan on April1, 1988. The Plan is a defined contribution plan subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended. Eligibility International Rectifier defines a 401k eligible employee as one who is on the US payroll (e.g., not a contractor, or an employee on assignment from an overseas location who is not being paid in the US) and meets the Company’s definition of benefits eligible. The Plan Sponsor made the following changes and clarifications in Plan eligibility, effective as of the close of business January 1, 2009: Each eligible employee, other than a temporary employee, as defined in the Plan, is eligible to participate in the Plan on the date he or she receives his or her first paycheck following their employment start date. Each eligible employee, who is a temporary employee, as defined by the Plan, is eligible to participate in the Plan on the later of (i) the date the employee receives his or her first paycheck following his or her employment start date, or (ii) the date the employee receives his or her first paycheck following the date on which the eligible employee first completes a year of eligibility service, as defined under the Plan; provided that he or she are still an eligible employee on such date. An eligible employee on approved leave (without pay) is not eligible to participate until the date he or she receives their first paycheck following the end of their approved leave, but a participant who is on such approved leave shall continue as a participant during the period of such his or her approved leave. An employee who has otherwise met the eligibility requirements of the Plan, but incurs a break in employment, as defined in the Plan, prior to becoming a participant and is later reemployed as an eligible employee, shall become a participant on the later of (i) the date the employee receives his or her first paycheck following the date on which he or she met the Plan eligibility requirements, or (ii) the date he or she receives his first paycheck following the date of his or her reemployment; provided that he or she is an eligible employee on such date.Additionally, a participant who incurs such a break in employment and is later reemployed as an eligible employee shall resume participation in the Plan on the date he or she receives his or her first paycheck following such reemployment. 4 Table of Contents International Rectifier Corporation Retirement Savings Plan Notes to Financial Statements December 31, 2009 and 2008 1.Description of the Plan (Continued) Contributions The Plan allows participants to make up to 40% of their compensation in pre-tax contributions, including catch-up contributions for participants over age 50, subject to the Internal Revenue Code (the “Code”) limits, and up to 40% of their compensation in after-tax contributions, not to exceed $11,000. Participants can also contribute amounts representing distributions from other qualified defined benefit or contribution plans. The Company’s matching contribution is 150% of the first $200 of the participant’s contribution, plus 50% of the next $5,400, with the aggregate matching contribution made by the Company, not to exceed $3,000 per participant in a Plan year. In addition to the Company’s matching contribution, the Company may make discretionary contributions. During the Plan year ended December31, 2009, no such discretionary contributions were made. Vesting Participants are immediately vested in their contributions and the Company’s matching and discretionary contributions plus actual earnings thereon. Participant Accounts Each participant’s account is credited with the participant’s contributions, any Company contribution applicable to the participant, and Plan earnings applicable to the participant. For contributions made based on allocations to participants, allocations are based on participant contributions or account balances, as defined under the Plan. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Investment Programs The trustee for the Plan is Fidelity Management Trust Company (the “Trustee”). All accounts are held in trust funds, Company unitized stock fund, collective investment trust, or a self-directed brokerage account, which account primarily of cash and cash equivalents, common stock and mutual funds. All accounts are invested in accordance with the terms of the Plan and investment options elected by Plan participants. A self-directed brokerage account was offered to Plan participants beginning in 2000 and enables Plan participants to purchase or sell individual securities within their accounts. The Plan document defines the eligible securities the participants can invest in within the self-directed brokerage account. The purchase and sale of Company stock is not permitted as an investment option for participants who use the brokerage link account. The custodian of the self-directed brokerage account is Fidelity Brokerage Service,Inc. (“Fidelity Brokerage”). Fidelity Brokerage executes the investment transactions, collects interest and dividend income and retains custody of the investment securities within the guidelines of ERISA. With the exception of the International Rectifier Unitized Stock Fund, participants may allocate their contributions and account balances to any or all of the investment fund options and the self-directed brokerage account. Participants may transfer their account balances, or a portion thereof, from one fund to another or from a fund to the self-directed brokerage account. However, all assets transferred from the self-directed brokerage account are first credited to a default fund designated by the Plan. The participants may then transfer their account balances to other funds. 5 Table of Contents International Rectifier Corporation Retirement Savings Plan Notes to Financial Statements December 31, 2009 and 2008 1.Description of the Plan (Continued) Participants may also allocate their contributions and account balances to the Prudential Stable Value Fund which is a combination of a synthetic guaranteed investment contract (GIC) issued by The Prudential Insurance Company of America (PICA) and a portfolio of assets held in trust for the exclusive benefit of plan participants.The underlying investments of the Prudential Stable Value Fund consist primarily of a collective investment trust investment, (“Collective Investment Trust”), which currently consists of the Prudential Core Conservative Bond Fund. The purpose of the Collective Investment Trust is to comingle the assets of participating qualified retirement plans and trusts for investment purposes in order to bring about economy of administration and solely for fiduciary purposes. The Prudential Stable Value Fund is designed to provide plan participants with safety of principal and competitive, stable guaranteed returns.Amounts contributed to the Prudential Stable Value Fund are deposited to the Plan’s designated trust account for that investment and the synthetic GIC provides for a variable crediting rate that resets quarterly.PICA provides assurance that future adjustments to the crediting rate cannot result in a crediting rate less than zero.The crediting rate is primarily based on the current yield-to-maturity of the covered investments, plus or minus amortization of the difference between the market value and contract value of the covered investments over the duration of the covered investments at the time of computation. The crediting rate is most affected by the change in the annual effective yield to maturity of the underlying securities, but is also affected by the difference between the contract value and the market value of the covered investments. The average yields of the Prudential Stable Value Fund based on actual earnings and crediting rates were 3.47% and 4.87% at December 31, 2009, respectively, and 4.42% and 5.14% at December 31, 2008, respectively. Participant-directed redemptions at contract value have no restrictions; however, the trustee of the Collective Investment Trust shall have the discretion to limit the maximum withdrawal as of any date to the greater of $2,000,000 or five percent of the value of the Plan’s assets in the Collective Investment Trust.The Plan may terminate the synthetic GIC contract at any time by giving 30 days notice to PICA.PICA may terminate the agreement for cause in the event either 1) the Plan is terminated or merged into another plan, 2) the Plan becomes disqualified, or 3) changes occur to the Plan’s prohibition on competing investment options or deletion of equity wash provisions.Upon termination of the agreement, the Plan will receive the fair value of the Plan’s investment in the synthetic GIC.The plan administrator does not believe that the occurrence of such events that would limit the Plan’s ability to transact at contract value with participants is probable. Profit Sharing During the Company’s fiscal year 2006 through the Company’s fiscal year 2008, the Company implemented a process by which the Company may make profit sharing contributions (“PSCs”) to certain Company employees eligible under the PSC program. Any PSC was made pursuant to the provisions of Section3.4 of the Plan as a “Discretionary Employer Contributions”. The Company did not make a profit sharing contribution during the 2009 plan year and has no plans to make such a contribution in the future. Participant Loans The Plan allows participants to borrow from their accounts, on certain terms and conditions, a minimum of $1,000 up to a maximum equal to the lesser of 50% of their vested account balance or $50,000 less the highest outstanding loan balance from the Plan during the prior twelve months. Loan terms range from one to five years or up to ten years for the purchase of a primary residence. The loans are collateralized by the balance in the participant’s account and bear interest at a rate intended to be commensurate with comparable prevailing rates at the time the loan is made, plus one additional percent, as determined periodically. Principal and interest are paid ratably through bi-weekly payroll deductions. 6 Table of Contents International Rectifier Corporation Retirement Savings Plan Notes to Financial Statements December 31, 2009 and 2008 1.Description of the Plan (Continued) Benefit Payments A participant who is currently in service with the Company may elect to withdraw all or a portion of his or her vested accounts after attainment of age 59 1/2. A participant is limited to two withdrawals under this option during any twelve-month period. Upon termination of service with the Company, a participant may elect to receive a lump-sum amount equal to the value of the participant’s account, as defined by the Plan, or choose to leave the account balance in the Plan. A former employee participant may leave his or her account balance in the Plan if the balance exceeds $5,000 and the participant has not yet attained normal retirement age, while a currently employed participant may leave his or her account balance in the Plan as long as he or she remains a currently employed participant. Benefits are recorded when paid. Effective March28, 2005, if the participant’s distributable benefit is greater than $1,000 but equal to or less than $5,000, and if the participant does not affirmatively elect to have such benefit either (1)paid directly to an eligible retirement plan specified by the participant in a direct rollover, or (2)paid to the participant directly, then the Plan shall pay the distribution as a direct rollover to an individual retirement plan designated by the Plan. 2.Summary of Accounting Policies Basis of Accounting The accompanying financial statements of the Plan are prepared using the accrual method of accounting and in accordance with U.S. generally accepted accounting principles. Investment contracts held by a defined contribution plan are required to be reported at fair value. However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the plan. The Plan invests in investment contracts through the Prudential Stable Value Fund, a synthetic GIC. As required by this topic, the statement of net assets available for benefits presents the fair value of the investments in thePrudential Stable Value Fundas well as the adjustment of the investment in thePrudential Stable Value Fundfrom fair value to contract value relating to the investment contracts. The statement of changes in net assets available for benefits is prepared on a contract value basis.The contract value of the participants’ investment in the Prudential Stable Value Fund represents contributions plus earnings, less participant withdrawals and administrative expenses. In January 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2010-06, “Fair Value Measurements and Disclosures (Topic 820)-Improving Disclosures about Fair Value Measurements”.This standard amends Subtopic 820-10 and requires the disclosure of transfers in and out of Level 1 and Level 2 fair value measurements, and a description of the reason for the transfers and requires for Level 3 fair value measurements that information about purchases, sales, issuances, and settlements be disclosed separately.Additionally, this standard clarifies the level of disaggregation required and the required disclosures about inputs and valuation techniques.This requirement for new disclosures is effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll-forward of activity in Level 3 fair value measurements.In ASU No. 2010-06, those disclosure requirements are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years.The Plan’s management is currently evaluating the effect that the provisions of ASU 2010-06 will have on the Plan’s financial statements for future periods. In May 2009, the FASB issued FASB Statement No. 165, Subsequent Events, which was codified into ASC 855, Subsequent Events, to provide general standards of accounting for and disclosure of events that occur after the balance sheet date, but before the financial statements are issued or are available to be issued.ASC 855 was amended in February 2010.The Plan has adopted ASC 855, as amended. 7 Table of Contents International Rectifier Corporation Retirement Savings Plan Notes to Financial Statements December 31, 2009 and 2008 2.Summary of Accounting Policies (Continued) Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts in the statement of changes in net assets available for benefits during the reporting period. Actual results could differ from those estimates. Risks and Uncertainties The Plan provides for various investment options in mutual funds, common stock and other securities. Investment securities are exposed to various risks, such as interest rate, market and credit. Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in risks in the near term could materially affect participants’ account balances and the amounts reported in the statements of net assets available for benefits and the statement of changes in net assets available for benefits. Market values of investments may decline for a number of reasons, including changes in prevailing market and interest rates, increases in defaults and credit rating downgrades. Investments The Plan’s investments are measured at fair value which is further discussed below (See Note 4).Purchases and sales of securities are reflected on a trade date basis. The basis for all securities sold is determined by average costs. Dividend income is recorded on the ex-dividend date and interest income is recorded on the accrual basis. The Plan presents in the statement of changes in net assets available for benefits the net appreciation (depreciation) in fair value of its investments, which consists of the realized gains or losses and unrealized appreciation or depreciation on those investments. 3.Investments The following are investments that represent 5% or more of the Plan’s net assets at December31: Fidelity Growth Company Fund $ $ Fidelity Value Fund Fidelity Diversified International Fund Fidelity Managed Income Portfolio (1) — Fidelity Low-Priced Stock Fund * Fidelity Intermediate Bond Fund (2) — PIMCO Total Return ADM (3) — Prudential Core Conservative Bond Fund *Investment balance was less than 5% of the Plan’s investments. (1)Investment balance was sold and transferred into the Prudential Stable Value Fund during the 2009 plan year. (2)Investment balance was closed during the 2009 plan year. (3)The investment was added during the 2009 plan year. For the year ended December31, 2009, the Plan’s investments (including gains and losses on investments bought and sold, as well as held during the year) appreciated in value by $28,754,130 as follows: Mutual funds $ Company common stock ** Self-directed brokerage account – Common stock and other $ ** The appreciated value was obtained through the investment identified in the 2009 Plan as the International Rectifier Unitized Stock Fund. 8 Table of Contents International Rectifier Corporation Retirement Savings Plan Notes to Financial Statements December 31, 2009 and 2008 4.Fair Value Measurements The FASB establishes a framework for measuring fair value. That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1measurements) and the lowest priority to unobservable inputs (level 3 measurements). The three levels of the fair value hierarchy are described below: Level 1- Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets that the Plan has the ability to access. Level 2- Inputs to the valuation methodology include quoted prices for similar assets or liabilities in active markets, quoted prices for identical or similar assets or liabilities in inactive markets, inputs or other than quoted prices that are observable for the asset or liability, and inputs that are derived principally from or corroborated by observable market data by correlation or other means. If the asset or liability has a specified (contractual) term, the Level 2 input must be observable for substantially the full term of the asset or liability. Level 3- Inputs to the valuation methodology are unobservable and significant to the fair value measurement. The asset’s or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. The following is a description of the valuation methodologies used for assets measured at fair value: Mutual Funds: Valued at the net asset value of shares held by the Plan at year end quoted in the active market, and are classified within Level 1 in the fair value hierarchy table below. Company Common Stock: Any such stock is held pursuant to the International Rectifier Unitized Stock Fund investment, and valued at the closing price reported on the active market on which the individual securities are traded, and are classified within Level 1 in the fair value hierarchy table below. Participant Loans: Valued at their outstanding balances, which approximate fair value and are classified within Level 3 in the value of hierarchy table below. Self-Directed Brokerage Account: Valued based on quoted market prices on an active exchange or the underlying net asset values of the investments, and are classified within Level 1 in the fair value hierarchy table below. Collective Investment Trusts: The investments currentlyreside inthe Prudential Stable Value Fund. The Plan’s interests in the trust are valued based on the net asset values reported by the trustee of the funds. Fair values for the underlying assets of the Prudential Stable Value Fund were based on quoted prices in active markets or observable inputs used to value certain securities and contracts. The Plan’s interest in the trust are categorized as Level 2 in the fair value hierarchy table below The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement as of the reporting date. 9 Table of Contents International Rectifier Corporation Retirement Savings Plan Notes to Financial Statements December 31, 2009 and 2008 4.Fair Value Measurements (Continued) The following table sets forth by level, within the fair value hierarchy, the Plan’s assets measured at fair value on a recurring basis as of December31, 2009 and 2008: Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level3) Total Mutual funds: Bonds $ $
